DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dae et al. KR 10-2096933 B1 (“Dae”) in view of Kim et al. KR 10-2167448 (“Kim”).  Dae discloses an airbag device (abstract), comprising: 
an airbag (abstract) that integrally covers a head (page 3, 10th paragraph) and a side portion of an occupant (page 4, 3rd paragraph) seated on a vehicle seat (page 4, 3rd paragraph); and 
an inflator (21) that supplies gas to the airbag; wherein the airbag is configured such that: 

a head protecting chamber (50, A3) stored in an upper portion of a backrest portion of a seat (abstract), and that covers from a crown of a head (page 3, 10th paragraph) to a side of the head of the occupant (page 4, 3rd paragraph); and side protecting chambers stored at opposing positions separated in a vehicle width direction (page 4, 3rd paragraph, fig. 3) on both left and right side portions of the backrest portion, and that covers a side portion of the occupant (page 4, 3rd paragraph); the head protecting chamber projects past the headrest from the upper portion of the backrest portion or expands and deploys forward from the upper portion of the backrest portion, and when the side protecting chambers deploy and expand forward from the left and right side portions of the backrest portion, the side protecting chambers expand and deploy between the occupant and a seatbelt (15) in a normal set condition (page 6, 12th paragraph), such that a space (fig. 4) can be formed between the occupant and the expanded and deployed airbag at a position (fig. 4) where the seatbelt passes.  Dae does not directly disclose rolling to fold the airbag.  Kim teaches being rolled into a roll shape or folded (page 6, 11th paragraph).    One of ordinary skill in the art at the time the invention was filed would find modifying Dae such that it comprised the airbag rolled in view of the teachings of Kim obvious so as to pack the airbag in a storage condition (page 6, 11th paragraph).  
In reference to claims 2 – 8m, Dae in view of Kim further discloses the space formed between an upper end portion of a shoulder (fig. 4) and side of the head of the occupant seated at a regular position of the vehicle seat (fig. 4); wherein a position of the airbag where the seatbelt passes is in the vicinity of an outlet of gas (fig. 3) ejected from the inflator (21) into the side protecting chamber during expansion and deployment; wherein the side protecting chamber has a shoulder and chest protecting part (A2, A4) that covers the shoulder and chest of the occupant, and a waist protecting part that covers the waist of the occupant, and the shoulder and chest protecting part is formed at a position (fig. 1, 4) where the . 

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dae in view of Kim as applied to claims 1 and 3 above, and further in view of T. Ujiie, WO 2011/065385 A1 (“Ujiie”).  Dae in view of Kim is silent to the attachment of the airbag to the backrest portion.  Ujiie teaches stud bolts (40) provided on the attachment of the airbag and on the inflator (26) attached to the left and right of an upper edge portion of the airbag or both left and right sides of the airbag, and tabs (34) attached at both left and right sides of the inflator on an upper edge of the airbag or the upper and lower portion of the inflator on both left and right sides of the airbag, when in a flat condition (undeployed), and the tab on a center side of the airbag in a left-right direction or on the upper side of the airbag is attached in the vicinity of the head of the seated occupant (as modified), the inflator is attached in the vicinity of the chest of the occupant, and the tabs on both sides of the airbag in the left-right direction or on the lower side of the airbag are attached in the vicinity of the waist of the occupant.  One of ordinary skill in the art at the time the invention was filed would find modifying Dae as modified above such that it further disclosed the stud bolts and tabs in view of the teachings of Ujiie so as to hold the body bag to the vehicle and to not slide around (page 3, 11th paragraph).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3614